                                          Case 3:20-cv-03710-EMC Document 54 Filed 04/27/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIE HAMILTON,                                     Case No. 20-cv-03710-EMC
                                   8                     Plaintiff,
                                                                                              SUPPLEMENTAL ORDER GRANTING
                                   9               v.                                         DEFENDANT’S MOTION TO DISMISS
                                                                                              PLAINTIFF’S CARTWRIGHT ACT
                                  10     JUUL LABS, INC.,                                     CLAIMS
                                  11                     Defendant.                           Docket No. 45
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties seek clarification on whether the portions of Plaintiff’s Fifth Claim for Relief
                                  15   under Labor Code § 432.5 predicated on the Cartwright Act remain alive. Docket No. 45 at 10.
                                  16   See FAC ¶¶ 143-47. California Labor Code § 432.5 provides that “[n]o employer, or agent,
                                  17   manager, superintendent, or officer thereof, shall require any employee or applicant for
                                  18   employment to agree, in writing, to any term or condition which is known by such employer, or
                                  19   agent, manager, superintendent, or officer thereof to be prohibited by law.” Cal. Lab. Code §
                                  20   432.5.
                                  21            In ruling on the first Motion to Dismiss, this Court found that Plaintiff’s Fifth Claim for a
                                  22   PAGA violation under Labor Code § 432.5 survives with Government Code § 12964.5 as the
                                  23   predicate. Docket No. 23 at 16. It found that the other theories on which the Fifth Claim was
                                  24   based (Business & Professions Code § 17200; California’s Cartwright Act; Rule 21F-17 of the
                                  25   Securities and Exchange Commission; and the Defend Trade Secrets Act) did not plausibly state a
                                  26   PAGA claim. Id. at 11-15. However, the parties have informed the Court that its order analyzed
                                  27   the plausibility of Plaintiff’s claim based on California Business & Professions Code § 16600,
                                  28   which is distinct from the Cartwright Act. Accordingly, the Court now analyzes Plaintiff’s Fifth
                                          Case 3:20-cv-03710-EMC Document 54 Filed 04/27/21 Page 2 of 3




                                   1   Claim under the provisions of the Cartwright Act, Cal Bus. & Prof. Code, § 16700 et seq.

                                   2          The Cartwright Act “generally outlaws any combinations or agreements which restrain

                                   3   trade or competition or which fix or control prices … and declares that, with certain exceptions,

                                   4   every trust is unlawful, against public policy and void.” In re Cipro Cases I & II, 61 Cal. 4th 116,

                                   5   136, 187 Cal. Rptr. 3d 632, 644, 348 P.3d 845, 855 (2015) (internal quotation marks omitted). See

                                   6   also Cal. Bus. & Prof. Code § 16726 (“[e]xcept as provided in this chapter, every trust is unlawful,

                                   7   against public policy and void”). A trust is defined as “a combination of capital, skill or acts by

                                   8   two or more persons” that is used for certain anticompetitive purposes. See Cal. Bus. & Prof.

                                   9   Code § 16720. Cf. Asahi Kasei Pharma Corp. v. CoTherix, Inc., 204 Cal. App. 4th 1, 8, 138 Cal.

                                  10   Rptr. 3d 620, 626 (2012) (“[a] Cartwright Act violation requires a combination of capital, skill or

                                  11   acts by two or more persons that seeks to achieve an anticompetitive end”) (internal quotation

                                  12   marks omitted).
Northern District of California
 United States District Court




                                  13          In order to maintain a cause of action under the Cartwright Act, the following elements

                                  14   must be established: “(1) the formation and operation of the conspiracy; (2) illegal acts done

                                  15   pursuant thereto; and (3) damage proximately caused by such acts.” Kolling v. Dow Jones & Co.,

                                  16   137 Cal. App. 3d 709, 718, 187 Cal. Rptr. 797, 803 (1982). Cf. Shajar Abid v. Google LLC, No.

                                  17   18-cv-00981-MEJ, 2018 U.S. Dist. LEXIS 93649, at *18 (N.D. Cal. June 4, 2018) (same). Some

                                  18   California appellate courts have held that “single firm monopolization is not cognizable under the

                                  19   Cartwright Act.” Asahi Kasei Pharma Corp., 204 Cal. App. 4th at 8; Freeman v. San Diego Ass'n

                                  20   of Realtors, 77 Cal. App. 4th 171, 200 n.32, 91 Cal. Rptr. 2d 534, 556 (1999) (“[t]he Cartwright

                                  21   Act bans combinations but does not have any parallel to Sherman Act section 2's antimonopoly

                                  22   provisions”). But see Lowell v. Mother's Cake & Cookie Co., 79 Cal. App. 3d 13, 23, 144 Cal.

                                  23   Rptr. 664, 671 (1978) (“[t]hough not specifically listed, monopoly is a prohibited restraint of

                                  24   trade” under the Cartwright Act”). Monopolization means “the willful acquisition of the power to

                                  25   control prices or exclude competition from commerce in a particular geographic area with respect

                                  26   to a specific product.” Lowell, 79 Cal. App. 3d at 23 (citing United States v. Grinnell Corp., 384

                                  27   U.S. 563, 570-71, 86 S. Ct. 1698, 1704 (1966)).

                                  28          Plaintiff brings suit solely against JLI and does not allege that it conspired with another to
                                                                                         2
                                          Case 3:20-cv-03710-EMC Document 54 Filed 04/27/21 Page 3 of 3




                                   1   create a trust for an anticompetitive purpose. Further, even if a single firm monopolization theory

                                   2   is cognizable under the Cartwright Act, the FAC is devoid of any detail regarding JLI’s price

                                   3   fixing or willful exclusion of competition within a particular geographic area. See FAC ¶¶ 143-47.

                                   4   It contains a simple recitation of the Cartwright Act’s purpose and does not provide any detail

                                   5   regarding the legal theory on which the Cartwright Act claim is based. See id. Plaintiff does not

                                   6   describe how JLI creates an unlawful trust in restraint of trade through its conduct. The Court

                                   7   therefore finds that Plaintiff’s Cartwright Act claim is not a plausible theory on which Plaintiff’s

                                   8   Fifth Claim for relief, under Labor Code § 432.5, may rest.

                                   9          In sum, the Court clarifies that Plaintiff’s Fifth Claim is dismissed to the extent it rests on

                                  10   the Cartwright Act. This order does not alter the Court’s previous holding that Plaintiff

                                  11   sufficiently states a claim for a PAGA violation under Labor Code §432.5 with Government Code

                                  12   § 12964.5 as the predicate.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: April 27, 2021

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
